Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (1)  of U.S. Patent No. 11360808. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims (1)  of U.S. Patent Application No. 11360808 in view of prior art as shown in the corresponding table below contains every element of claims 21-40  of the instant application and therefore anticipates the claims. 


Present Application No. 17/746,201
21. (New) An apparatus comprising: one or more processors including a graphics processor, the graphics processor to support a plurality of categories of applications, the plurality of categories including at least a first category and a second category; and a scheduler, as facilitated by or at least partially implemented in the one or more processors, to schedule thread groups; wherein the one or more processors are to: assign priorities to thread groups of a plurality of thread groups; and process the plurality of thread groups, wherein the processing of the plurality of thread groups includes prioritizing a first thread group of the plurality of thread groups associated with the first category over a second thread group of the plurality of thread groups associated with the second category based at least in part on a first priority assigned to the first thread group being superior to a second priority assigned to the second thread group.

22. (New) The apparatus of claim 21, wherein prioritization of the plurality of categories is established dynamically based on current mode information for the apparatus.

23. (New) The apparatus of claim 21, wherein the priorities are assigned to the thread groups of the plurality of thread groups at runtime according to the plurality of categories.

24. (New) The apparatus of claim 21, wherein the one or more processors are to process the plurality of thread groups according to the prioritization of the thread groups in one or more of: scheduling of thread groups; cache allocation for thread groups; assignment of compute resources for thread groups; and memory accesses for thread groups.

25. (New) The apparatus of claim 21, wherein the plurality of categories includes at least: three-dimensional (3D) rendering; media operation; and machine learning inference.

26. (New) The apparatus of claim 25, wherein the graphics processor is configured to concurrently support a machine learning inference task and at least one of a media transcode task or a 3D rendering task.

27. (New) The apparatus of claim 26, wherein machine learning inference is provided a highest priority to support processing utilizing one or more neural networks.

28. (New) The apparatus of claim 21, wherein the apparatus includes an autonomous vehicle.

29. (New) A method comprising: assigning priorities to thread groups of a plurality of thread groups to be processed by a graphics processor in a system, the plurality of thread groups including at least a first thread group associated with a first category of a plurality of categories of applications and a second thread group associated with a second category of the plurality of categories of applications; and processing the plurality of thread groups by the graphics processor, wherein the processing of the plurality of thread groups includes prioritizing the first thread group the second thread group based at least in part on a first priority assigned to the first thread group being superior to a second priority assigned to the second thread group.

30. (New) The method of claim 29, further comprising: dynamically establishing prioritization of the plurality of categories based on current mode information for the system.

31. (New) The method of claim 29, further comprising: assigning the priorities to the thread groups of the plurality of thread groups at runtime according to the plurality of categories.

32. (New) The method of claim 29, further comprising: processing the plurality of thread groups according to the prioritization of the thread groups in one or more of: scheduling of thread groups; cache allocation for thread groups; assignment of compute resources for thread groups; and memory accesses for thread groups.

33. (New) The method of claim 29, wherein the plurality of categories includes at least: three-dimensional (3D) rendering; media operation; and machine learning inference.

34. (New) The method of claim 33, further comprising: concurrently supporting a machine learning inference task and at least one of a media transcode task or a 3D rendering task by the graphics processor.

35. (New) At least one non-transitory machine-readable medium comprising instructions that, when executed by a computing device, cause the computing device to perform operations comprising: assigning priorities to thread groups of a plurality of thread groups to be processed by a graphics processor in a system, the plurality of thread groups including at least a first thread group associated with a first category of a plurality of categories of applications and a second thread group associated with a second category of the plurality of categories of applications; and processing the plurality of thread groups by the graphics processor, wherein the processing of the plurality of thread groups includes prioritizing the first thread group the second thread group based at least in part on a first priority assigned to the first thread group being superior to a second priority assigned to the second thread group.

36. (New) The machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: dynamically establishing prioritization of the plurality of categories based on current mode information for the system.

37. (New) The machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: assigning the priorities to the thread groups of the plurality of thread groups at runtime according to the plurality of categories.

38. (New) The machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: processing the plurality of thread groups according to the prioritization of the thread groups in one or more of: scheduling of thread groups; cache allocation for thread groups; assignment of compute resources for thread groups; and memory accesses for thread groups.

39. (New) The machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: three-dimensional (3D) rendering; media operation; and machine learning inference.

40. (New) The machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: concurrently supporting a machine learning inference task and at least one of a media transcode task or a 3D rendering task by the graphics processor.

U.S. Patent No. 11360808 in view of prior art
1. An apparatus comprising: one or more processors including a graphics processor; and a scheduler, as facilitated by or at least partially implemented in the one or more processors, to schedule thread groups associated with a similar dependency to avoid dependency conflicts, wherein each thread group comprises a plurality of threads to execute a same program wherein the one or more processors are to: detect dependencies between threads to be executed by the one or more processors; utilize the detected dependencies between the threads to generate cross-thread group dependency information relating to a plurality of thread groups corresponding to a plurality of workloads associated with tasks relating to the graphics processor, wherein the cross-thread group dependency information describes dependencies between different thread groups of the plurality of thread groups; generate a tree of the thread groups based on the cross-thread group dependency information, wherein the tree of thread groups comprises a plurality of nodes, each node of the plurality of nodes representing a thread group of the plurality of thread groups, and wherein the tree is to indicate which thread groups of the plurality of thread groups should be scheduled ahead of other thread groups of the plurality of thread groups; and perform partial application preemption of thread groups of the plurality of thread groups based on the generated tree of thread groups upon encountering a condition including a dependency conflict, including the one or more processors to: suspend a first set of one or more thread groups of the plurality of thread groups, the first set of one or more thread groups being selected based on the tree of thread groups, store one or more sets of context information relating to the first set of one or more thread groups and relating to the condition, facilitate dispatching of a second set of one or more thread groups of the plurality of thread groups based on the tree of thread groups while, the first set of one or more thread groups remain suspended, and resume processing of the first set of one or more thread groups using the one or more sets of context information upon satisfying the condition.



Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21-25, 29-33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Choquette (Pub. No. US 2013/0166882) teaches Li (4/7/17 NPL “Locality-Aware CTA Clustering for Modern GPUs” ).
Claim 21, Choquette teaches “an apparatus comprising: one or more processors including a graphics processor ([0024] In one embodiment, the parallel processing subsystem 112 incorporates circuitry optimized for graphics and video processing, including, for example, video output circuitry, and constitutes a graphics processing unit (GPU).),  and a scheduler, as facilitated by or at least partially implemented in the one or more processors, to schedule thread groups; wherein the one or more processors are to: assign priorities to thread groups of a plurality of thread groups; and process the plurality of thread groups, wherein the processing of the plurality of thread groups includes prioritizing a first thread group of the plurality of thread groups …over a second thread group of the plurality of thread groups … based at least in part on a first priority assigned to the first thread group being superior to a second priority assigned to the second thread group ([0073] At step 616, a macro-scheduler unit 420 included in the warp scheduler and instruction unit 312 performs a priority sort based at least in part on the pre-decode data to determine an order of the two or more thread groups. In one embodiment, warp scheduler and instruction unit 312 may manage up to sixteen different thread groups for parallel execution. The order of the thread groups represents the priority of each thread group for scheduling decisions. The macro-scheduler unit 420 may assign a 6-bit priority value to each of the thread groups. Macro-scheduler unit 420 sorts the pre-decode data in IPB 422 into warp FIFO 442 according to the thread group priority values, generating an order of the thread groups. At step 618, a micro-scheduler arbiter 440 included in the warp scheduler and instruction unit 312 selects a thread group for execution based at least in part on the order of the thread groups and a state model of SM 310 maintained by the micro-scheduler arbiter 440. The state model of SM 310 enables micro-scheduler arbiter 440 to determine an adjustment to the priority of particular thread groups based on resource availability and other criteria.)”.
However, Choquette may not explicitly teach limitation related to categories.
Li teaches “the graphics processor to support a plurality of categories of applications, the plurality of categories including at least a first category and a second category ([Table 2] applications with category listings)… a first thread group… associated with the first category… a second thread group… associated with the second category ([Fig. 12, third column] prefetching applied to applications of different categories SAD and NW  [2. Background] A group of 32 threads forms an execution vector, called warp. Warp is the basic unit for SM instruction fetching and decoding, with all threads inside a warp proceeding in a lock-step manner. Warps are registered in the warp-slots of an SM (Table 1). Several warps constitute a block called thread block, or Cooperative-Thread-Array (CTA), which encapsulates all the thread synchronization and barrier operations. CTA is the basic unit for delivering jobs to SMs [Figure 4] CTAs per category).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Li with the teachings of Choquette in order to provide a system that teaches thread groups may be associated with different categories. The motivation for applying Li teaching with Choquette teaching is to provide a system that allows for efficient use of resources. Choquette, Li are analogous art directed towards thread scheduling on GPUs. Together Choquette, Li teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Li with the teachings of Choquette by known methods and gained expected results. 
Claim 22, the combination teaches the claim, wherein Li teaches “the apparatus of claim 21, wherein prioritization of the plurality of categories is established dynamically based on current mode information for the apparatus ([6. Related Work] LaPerm [33] improves the parent-child CTA locality in irregular applications by modifying the hardware CTA-scheduler to enable scheduling strategies such as prioritizing the execution of the child CTAs and binds them to the SMs occupied by their parents. We propose a practical software-based solution that is general to both regular and irregular applications (i.e. current mode) with the focus of exploiting inter-CTA locality on on-chip SMprivate caches. LaPerm can be integrated into our framework to address data-related applications. Note that our proposed techniques are also generally orthogonal to the intra-warp and inter-warp optimization schemes). 
Rational to claim 21 is applied here.
Claim 23, the combination teaches the claim, wherein Li teaches “the apparatus of claim 21, wherein the priorities are assigned to the thread groups of the plurality of thread groups at runtime according to the plurality of categories ([4.1 Overall Strategy Outline] Locality from data related (data defined), write related (has locality but cannot be utilized) and streaming (no locality) is … only be determined at runtime. [4.3 Complementary Optimizations to CTA-Clustering (I) CTA Throttling] As discussed in Section 4.1, CTA prefetching is for applications without exploitable inter-CTA locality (i.e., data-related, writing-related or streaming). For them, our core technique — CTA clustering is not expected to directly benefit performance from inter-CTA locality perspective. But CTAClustering (e.g., Y-partitioning) can impose a specific CTA scheduling order (i.e., reshaping the default order), which enables the current CTA to be able to preload the required data for its successor(s) in advance, thus hiding long memory access delay to L2 or DRAM.)”.
Rational to claim 21 is applied here.
Claim 24, the combination teaches the claim, wherein Choquette teaches “The apparatus of claim 21, wherein the one or more processors are to process the plurality of thread groups according to the prioritization of the thread groups in one or more of: scheduling of thread groups ([0073] At step 618, a micro-scheduler arbiter 440 included in the warp scheduler and instruction unit 312 selects a thread group for execution based at least in part on the order of the thread groups and a state model of SM 310 maintained by the micro-scheduler arbiter 440. The state model of SM 310 enables micro-scheduler arbiter 440 to determine an adjustment to the priority of particular thread groups based on resource availability and other criteria.); cache allocation for thread groups; assignment of compute resources for thread groups; and memory accesses for thread groups”.
Claim 25, the combination teaches the claim, wherein Li teaches “The apparatus of claim 21, wherein the plurality of categories includes at least: three-dimensional (3D) rendering; media operation ([Table 2] imageDenoising of Algorithm); and machine learning inference”.
Rational to claim 21 is applied here.
Claim 29, “a method comprising: assigning priorities to thread groups of a plurality of thread groups to be processed by a graphics processor in a system, the plurality of thread groups including at least a first thread group associated with a first category of a plurality of categories of applications and a second thread group associated with a second category of the plurality of categories of applications; and processing the plurality of thread groups by the graphics processor, wherein the processing of the plurality of thread groups includes prioritizing the first thread group the second thread group based at least in part on a first priority assigned to the first thread group being superior to a second priority assigned to the second thread group” is similar to claim 21 and therefore rejected with the same references and citations.
Claim 30, “the method of claim 29, further comprising: dynamically establishing prioritization of the plurality of categories based on current mode information for the system” is similar to claim 22 and therefore rejected with the same references and citations.
Claim 31, “the method of claim 29, further comprising: assigning the priorities to the thread groups of the plurality of thread groups at runtime according to the plurality of categories” is similar to claim 23 and therefore rejected with the same references and citations.
Claim 32, “the method of claim 29, further comprising: processing the plurality of thread groups according to the prioritization of the thread groups in one or more of: scheduling of thread groups; cache allocation for thread groups; assignment of compute resources for thread groups; and memory accesses for thread groups” is similar to claim 24 and therefore rejected with the same references and citations.
Claim 33, “the method of claim 29, wherein the plurality of categories includes at least: three-dimensional (3D) rendering; media operation; and  machine learning inference” is similar to claim 25 and therefore rejected with the same references and citations.
Claim 35, “at least one non-transitory machine-readable medium comprising instructions that, when executed by a computing device, cause the computing device to perform operations comprising: assigning priorities to thread groups of a plurality of thread groups to be processed by a graphics processor in a system, the plurality of thread groups including at least a first thread group associated with a first category of a plurality of categories of applications and a second thread group associated with a second category of the plurality of categories of applications; and processing the plurality of thread groups by the graphics processor, wherein the processing of the plurality of thread groups includes prioritizing the first thread group the second thread group based at least in part on a first priority assigned to the first thread group being superior to a second priority assigned to the second thread group” is similar to claim 21 and therefore rejected with the same references and citations.
Claim 36, “the machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: dynamically establishing prioritization of the plurality of categories based on current mode information for the system” is similar to claim 22 and therefore rejected with the same references and citations.
Claim 37, “the machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: assigning the priorities to the thread groups of the plurality of thread groups at runtime according to the plurality of categories” is similar to claim 23 and therefore rejected with the same references and citations.
Claim 38, “the machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: processing the plurality of thread groups according to the prioritization of the thread groups in one or more of: scheduling of thread groups; cache allocation for thread groups; assignment of compute resources for thread groups; and memory accesses for thread groups” is similar to claim 24 and therefore rejected with the same references and citations.
Claim 39, “the machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: three-dimensional (3D) rendering; media operation; and machine learning inference” is similar to claim 25 and therefore rejected with the same references and citations.
Claims 26, 34, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Choquette in view of Li in further view of Mildrew (Pub. No. US 2018/0143756)
Claim 26, the combination may not explicitly teach the claim.
Mildrew teaches “the apparatus of claim 25, wherein the graphics processor is configured to concurrently support a machine learning inference task and at least one of a media transcode task or a 3D rendering task ([0200] Inference component 2208 is configured to provide for or aid in various inferences or determinations associated with aspects of tag creation component 1104. For example inference component 2208 can facilitate the tag application component 1108 in association with determining what tags to apply to an object identified by object recognition component 2202. In another example, inference component 2208 can facilitate object recognition component 2202 in association with automatically identifying and characterizing objects included in a 3D model for which to apply tags. In another example, tag identification component 2204 can employ inference component 2208 to facilitate matching an object identified by object recognition component 2202 with a known object included in the tag data store 2210 and/or provided at an external source. In various additional embodiments, the tag component 1100 and/or the rendering component 426 can employ inference component 2208 to facilitate determining when and how to display a tag icon and/or the tag associated therewith (e.g., based on the various conditions described herein, including but not limited to, a preference of the author, a characteristic of the viewer, a viewing context, and/or a characteristic of the client device). [0208] however, it is to be understood and appreciated that the disclosed subject matter is not limited by the order of acts, as some acts may occur in different orders and/or concurrently with other acts from that shown and described herein.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mildrew with the teachings of Choquette, Li in order to provide a system that teaches parallel tasks. The motivation for applying Mildrew teaching with Choquette, Li teaching is to provide a system that allows for efficient use of resources. Choquette, Li, Mildrew are analogous art directed towards GPU workloads. Together Choquette, Li, Mildrew teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mildrew with the teachings of Choquette, Li by known methods and gained expected results. 
Claim 34, “the method of claim 33, further comprising: concurrently supporting a machine learning inference task and at least one of a media transcode task or a 3D rendering task by the graphics processor” is similar to claim 26 and therefore rejected with the same references and citations.
Claim 40, “the machine-readable medium of claim 35, wherein the instructions further include instructions that, when executed by a computing device, cause the computing device to perform operations comprising: concurrently supporting a machine learning inference task and at least one of a media transcode task or a 3D rendering task by the graphics processor” is similar to claim 26 and therefore rejected with the same references and citations.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Choquette in view of Li in further view of Fukuda (Pub. No. US 2018/0053087)
Claim 27, the combination may not explicitly teach the claim.
Fukuda teaches “the apparatus of claim 26, wherein machine learning inference is provided a highest priority to support processing utilizing one or more neural networks ([0018] The term, “front-end neural network”, may refer to a neural network which may be used for a denoising autoencoder including a feature space conversion.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Fukada the with the teachings of Choquette, Li in order to provide a system that teaches priority task of denoising of Li processes neural networks. The motivation for applying Fukada teaching with Choquette, Li teaching is to provide a system that allows for efficient use of resources. Choquette, Li, Fukada are analogous art directed towards GPU workloads. Together Choquette, Li, Fukada teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Fukada with the teachings of Choquette, Li by known methods and gained expected results. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Choquette in view of Li in further view of Ren (Pub. No. US 2018/0217607)
Claim 28, the combination may not explicitly teach the claim.
Ren teaches “the apparatus of claim 21, wherein the apparatus includes an autonomous vehicle ([0044] The autonomous vehicle computer system 400 may include a processor unit 402 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a processor core, or any combination thereof), and memory 404. The processor unit 402 may include one or more processors. The various elements of the vehicle may communicate with each other over an interlink (i.e., bus) 408. The combination of the processor 402 and the memory 404 may also be referred to as a computer to execute any methods disclosed herein.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ren the with the teachings of Choquette, Li in order to provide a system that teaches priority different processing environment. The motivation for applying Ren teaching with Choquette, Li teaching is to provide a system that allows for design choice. Choquette, Li, Ren are analogous art directed towards GPU workloads. Together Choquette, Li, Ren teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Fukada with Ren teachings of Choquette, Li by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199